Whitfield, C. J.
The circuit court on habeas corpus discharged Quinby from the custody of the Chief of Police under a sentence of the Mayor’s Court for violating an ordinance of the city of Lake City in which it is provided “that traveling salesmen or dealers who shall bargain or sell any goods, wares or merchandise * * * for cash or by sample, or any other manner, for present or future delivery within • the corporate limits of the said city, shall pay a license of two hundred dollars.” On writ of error allowed by the trial judge under the statute, it is contended that the petitioner was erroneously discharged.
The writ of habeas corpus was issued by a court commissioner under the law and at the hearing thereon before *37the court commissioner the petitioner was remanded. Upon a review of this action the Circuit Judge discharged the petitioner as he was empowered to do under the constitution and statutes on the subject. Sec. lá Article Y of the constitution, section 2030 General Statutes of 1906.
If the ordinance as applied to the facts here is invalid as a burden upon interstate commerce in violation o£ the Federal Constitution the discharge of the petitioner was proper.
The agreed facts are that the petitioner is an agent and traveling salesman of the Aluminum Cooking Utensil Company, of Pittsburg, Pennsylvania; that his business is to canvass for the company, taking orders for goods by showing samples; when orders are taken he sends the order to the company at Pittsburg, Pennsylvania, and when he receives the goods, he delivers them to the customers, receives the money therefor and remits it to the company in Pennsylvania; the goods are the property of the company until they are paid for and delivered; the agent receives a salary from the company and no commissions on sales; he formerly lived in Virginia, but has no permanent home; he has been in Florida for the last four or five years; the goods were sold on orders taken by showing samples; the goods were sent to the agent by the company in Pennsylvania pursuant to orders sent in from Lake City, Florida; being packed together in a large package or box, such package or box containing the smaller package of each customer wrapped to itself; the large package was broken by the agent at Lake City, Florida, and he “delivered the smaller package to the. customer and received the money therefor.”
These facts constitute interstate commerce and the quoted ordinance of the city is not applicable thereto. See Rearick v. Pennsylvania, 203 U. S., 507, Sup. Ct. Rep., ; Caldwell v. North Carolina, 187 U. S., 622, *3823 Sup. Ct. Rep., 229. There is no showing here that the petitioner engaged in any other than interstate commerce in securing'orders for and in receiving and delivering and collecting payment for goods sent to him from another State pursuant to separate orders given-in this State'.
The judgment is affirmed.
Shackleford and Cockrell, J. J., concur.
Taylor, Docker and Parkhill, J. J., concur in the opinion.